In a support proceeding pursuant to Family Court Act article 4, the appeal is from an order of the Family Court, Nassau County (Casher, H. E.), entered March 31, 1986, which, inter alia, denied his application for a downward modification of his spousal and child support payments, and directed him to pay $110 per week in spousal and child support. The appellant’s objections to that order were overruled in an order of the same court (Mosca, J.), dated January 20, 1987.
Ordered that the appeal is dismissed, with costs.
In this case the full record of the proceedings in the Family Court has not been transcribed. Although Family Court Act § 1116 dispenses with the requirement that the record on appeal be printed, that provision does not excuse compliance with CPLR 5525 (a) made applicable to the Family Court pursuant to Family Court Act § 1118, which necessitates the *636transcription of the record. Since the appellant herein has failed to order and settle the transcript of the proceedings and since the exception set forth in CPLR 5525 (b) is not applicable, the appeal must be dismissed (see, Davidson v Ha Il-Bo, 117 AD2d 776; Perry v Tauro, 21 AD2d 804). Mollen, P. J., Mangano, Rubin and Sullivan, JJ., concur.